DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on June 21, 2022 has been received and fully considered.
The previous claim rejection made under 35 U.S.C. 112 (b) as indicated in the Office action dated March 17, 2022 is withdrawn in view of applicant’s amendment made to claim 1 c). 
The previous claim rejection made under 35 U.S.C. 103 made over Thiessies et al. (US 20140378363 A1) in view of Merces (US 20130252875 A1) Cao (US 8790629 B2) and Tego Natural Betaine (Evonik, 04/2012) is withdrawn in view of applicant’s amendment made to claim 1 c).  
New rejections are made to address amended or new claims. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8-12 and 14-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the natural betaine" in the third line from the bottom.  There is insufficient antecedent basis for this limitation in the claim. 
The remaining claims are rejected for depending on the indefinite base claim. 

	Claim 21 recites, “[t]he cosmetic cleanser as claimed in claim 1, wherein the carboxyalkylation product is a hexylmethylamine, hexyldimethylamine, octyldimethylamine, decyldimethylamine, dodecylmethylamine, dodecyldimethylamine, dodecylethylmethylamine, C12/14 cocoalkyldimethylamine, myristyldimethylamine, cetyldimethylamine, stearyldimethylamine, stearylethylmethylamine, oleyldimethylamine, C16/18 tallow alkyldimethylamine and combinations thereof.”  The claim is vague and indefinite as the limitation requires the carboxylalkylation products of all of the recited alkylamines. For the sake of compact prosecution, it is assumed that these are intended as alternative limitations for prior art consideration.  The
	Claim 22 recites, “[t]he cosmetic cleanser as claimed in claim 1, wherein the carboxyalkylation products are reaction products of fatty acids containing 6 to 22 carbon atoms, namely caproic acid, caprylic acid, capric acid, lauric acid, myristic acid, palmitic acid, palmoleic acid, stearic acid, isostearic acid, oleic acid, elaidic acid, petroselinic acid, linoleic acid, linolenic acid, elaeostearic acid, arachidic acid, gadoleic acid, behenic acid and erucaic acid as well as their technical mixtures, with N,N- dimethylaminoethylamine, N,N-dimethylaminopropylamine, N,N- diethylaminoethylamine and N,N-diethylaminopropylamine, condensed with sodium chloroacetate.”  The claim is vague and indefinite as the limitation requires the carboxylalkylation products of all of the recited fatty acids.  For the sake of compact prosecution, it is assumed that these are intended as alternative limitations for prior art consideration.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-12, 14-20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Thiessies et al. (US 20140378363 A1, published December 25, 2014) (“Thiessies” hereunder) in view of Merces (US 20130252875 A1, September 26, 2013) and Cao (US 8790629 B2, published on July 29, 2014).
Thiessies teaches bar soap comprising 20-60 wt% of fatty acid soaps and 0.1-20 wt % of synthetic surfactants such as anionic, amphoteric, zwitterionic surfactants etc.   The acyl glutamates of instant claim 4 is disclosed in paragraph [0046, 0053]. 
As for claim 1 a), Thiessies teaches sodium salts of fatty acids (palm stearate, palmate, tallowate, cocoate, olivate, etc).  See [0016-0020]; Examples. 
As for claim 1 b), Thiessies teaches that anionic surfactants are used in a total quantity of 0.-20% or most preferably 2-10 wt % and in particular less than 8 wt %.  See [0055].  Thus using an anionic surfactant such as the acyl glutamate in such amount would have been obvious.  
Regarding amended claim 1 b), while Thiessies generally teaches acyl glutamate, the reference does not specifically disclose sodium cocoyl glutamate.  
Merces teaches that sodium cocoyl glutamate is a lipoamino acid surfactants which are used as an alternative to traditional surfactants, derived natural sources, highly biodegradable, exhibit low toxicity, ecotoxicity and irritation effects.  The reference also teaches that lipoamino acid surfactants provide mild cleansing with rich lather.  See [0065-0066].  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Thiessies and incorporate to the composition sodium cocoyl glutamate as motivated by Merces. The skilled artisan would have been motivated to do so, as the latter teaches that lipoamino acid surfactants such as sodium cocoyl glutamate are low in irritation and toxicity and biodegradable yet provide rich lather. Since Thiessies teaches using acyl glutamate as an anionic surfactant in the solid cleansing composition, the skilled artisan would have had a reasonable expectation of successfully producing a stable solid cleansing composition which is eco-friendly and provide mild cleansing and rich lather by combining the teachings of the references.   
As for claim 1c), Thiessies further teaches that betaines (N,N,N-trimethylglycine) are suitable zwitterionic surfactants that can be used in an amount of 0.1-20 wt %, preferably 2-8 and in particular less than 8 wt %.  See [0056, 0058, 0267].  
Regarding amended claim 1 c ), Thiessies teaches using cocoamidopropyl betaine which meets the amidoamine carboxyalkylation product..  See [0056-057].  
Regarding claim 1 (d), although Thessies suggests using xanthan gum as a thickener, the reference fails to teach heat-treated xanthan gum. 
Cao teaches heat-treated xanthan gums having superior thickening efficiency, including improved stability to emulsions, superior solution viscosity improved ease of use and the short-non-stringy gel texture.  See col. 3, lines 28 – 49.  The reference teaches that the heat-treated xanthan gum is used in a variety of cosmetic application, including bar soap and sticks.  See col. 5, lines 28-43.  
Heat treated Xanthan gum may be formulated into compositions at any level which provides the desired properties. Typically, less heat-treated Xanthan gum will be needed to achieve the same properties and functionality as native Xan than gum. The heat-treated Xanthan gums will typically be used in an amount of at least about 0.01%, particularly at least about 0.5%, more particularly at least about 0.75% and less than about 20%, particularly less than about 2%, more particularly less than about 1.5%. The amount used will depend not only upon the properties desired, but also upon the heat treatment levels and other ingredients. 

The heat-treated Xanthan gum may be incorporated into the composition in the same manner as native Xanthan gum. For example, the heat-treated Xanthan gum may be dispersed in water and then the remaining components may be added.

Although the references fail to disclose a mixture of native xanthan gum and heat-treated xanthan gum, combining the two would have been prima facie obvious.  It is well settled in patent law, "[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  In this case, the references establish that native xanthan gum and heat-treated xanthan gum are useful as thickeners for soap bar formulation; combining the two functionally equivalent thickeners for the same purpose of thickening a soap bar composition would have been prima facie obvious. 
Regarding the amount of the xanthan gum mixture in the formulation, Cao teaches that a less amount of the heat-treated xanthan gum can be used to achieve the same viscosity and functionality as the native counterpart.  See col. 5, line 44 – 54.  The reference teaches that the heat-treated xanthan gum can be used in an amount ranging from at least about 0.75 % and less than about 1.5 %.  Given such teachings, discovery of optimal concentration range of the heat-treated xanthan gum and the native xanthan gum by routine experimentations would have been obvious. 
Regarding claims 1-3 and 11-12, it would have been obvious to one of ordinary skill in the art before the filing of the present application to combine the fatty acid soaps  as motivated and suggested by the combined teachings of the references. 


Regarding claims 8, 16, 19 and 20, Thiessies teaches that water may can be present in an amount of 0.1 to 20 wt %.  See [0357].  
	Regarding claims 9 and 17, the reference teaches including natural oils in an amount ranging from 0.01-20 wt%, more preferably 0.001-10 wt %.  See [0126, 0138].
Regarding claims 10 and 18, the reference discloses example formulations made without any sulfate-containing surfactants. Since the reference teaches functionally equivalent anionic surfactants, formulating a solid cleanser without sulfate surfactants according to the Thiessies teachings would have been obvious.  
Regarding claim 25, Cao teaches that the heat-treated xanthan gum is subject to a heat treatment at 110 ºC and results in 1 % aqueous solution viscosity of 278000 cps (278000 mPa.s). See Table I, A-1; Table II, A-1.   


Claims 21- 24 are rejected under 35 U.S.C. 103 as being unpatentable over Thiessies, Merces, Cao as applied to claims 1-3, 8-12, 14-20 and 25 as above, and further in view of Pesaro et al. (US 20160015031 A1, published on January 21, 2016) (“Pesaro” hereunder). 
Although Thiessies teaches using betaines, the reference does not specifically disclose the all the starting materials of the betaines as disclosed in the present claims.  
Pesaro teaches a personal care composition comprising amphoteric or zwiterrionic co surfactants which can be betaines.  The betains of the present claims 21-24, including cocamidopropyl betaine, are disclosed in [0072] and [0258-0260].  
It is well settled in patent law that combining or substituting art-recognized functional equivalents for the same purposes.  See MPEP 2144.06.  In this case, Pesaro establishes that the betaines of the present claims 21-24 and the disclosed betaines in Thiessies are exchangeably used as amphoteric and zwitterionic surfactants suitable for personal care products.  Using these surfactants for the known purposes to make a composition similar to Thiessies would have been prima facie obvious. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 8-12 and 14-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 14-24 of copending Application No. 16/659958 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to cosmetic cleansers that are solid at 25 C comprising a) about 5-90 wt % by weight of an alkali salt of fatty acid (soap); b) from about 2-50 % by weight of an acyl glutamate; c) an overlapping concentration amount of a betaine and d) xanthan gum.  See reference claims 1, 5, 16 and 18; instant claims 1, 14, 15.  The betaines of reference claim 16 are defined to include those disclosed in present claims 1 are 21-24.  See ‘958, spec. [0030-0032].  
Regarding claim 1 d), reference claims 21-24 teach that the xanthan gum in reference claim 1 is a mixture of a xanthan gum and a heat-treated xanthan gum. In a weight ratio of from about 1:2 to about 1:10 and is present in an amount of from about 1-6 % by weight based on the total weight of the composition. 
The specific fatty acids and acyl glutamates of present claims 1-3, 11-12 are disclosed in the reference claims 2-5.  The amounts of water as defined in present claims 16, 19 and 20 are disclosed in reference claim 8. Using natural oil(s) or eliminating/reducing sulfate-containing surfactant(s) in the formulation as defined in present claims 9, 10, 17 and 18 is also disclosed in reference claims 9 and 10. 
Regarding claim 25, the heat-treated xanthan gum in reference claim 21 is defined to include xanthan gum that is subject to at least 40 ºC of heat and has a viscosity of at least from about 25000 – about 40000 mPa.s.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 8-12 and 14-25 have been considered but are unpersuasive. 
Applicant argues that the combination of heat-treated xanthan gum and unmodified xanthan gum produces unexpected results, but there is no discussion of what aspects of the present invention should be considered as such.  Applicant is reminded that applicants have burden of establishing evidence of unexpected and significant results.  See MPEP 716.02 (b). 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/           Primary Examiner, Art Unit 1617